Case 2:20-cv-04803-GW-AS Document 112-4 Filed 09/08/20 Page 1 of 3 Page ID #:212




                       EXHIBIT C
Case 2:20-cv-04803-GW-AS Document 112-4 Filed 09/08/20 Page 2 of 3 Page ID #:213
                              Daniel Elliott, M.D.

       1               IN THE UNITED STATES DISTRICT COURT
       2         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
       3                              AT CHARLESTON
       4    __________________________________________________
       5

       6    IN RE: ETHICON, INC.,                     Master File No.
            PELVIC REPAIR SYSTEM                      2:12-MD-02327
       7    PRODUCTS LIABILITY                        MDL 2327
            LITIGATION
       8                                              JOSEPH R. GOODWIN
            THIS DOCUMENT RELATES TO:                 U.S. DISTRICT JUDGE
       9

            Barbara & Gary Smith
      10    v. Ethicon, Inc., et al.
            Case No. 2:12-cv-04791
      11    __________________________________________________
      12

      13                                Deposition of
      14                            DANIEL ELLIOTT, M.D.
      15                          Saturday, August 31, 2019
      16                                     2:52 p.m.
      17

      18

      19    Patrick J. Mahon, Court Stenographer
      20

      21

      22                    GOLKOW LITIGATION SERVICES
      23               877.370.3377 ph / 917.591.5672 fax
      24                            deps@golkow.com

     Golkow Litigation Services                                             Page 1
Case 2:20-cv-04803-GW-AS Document 112-4 Filed 09/08/20 Page 3 of 3 Page ID #:214
                              Daniel Elliott, M.D.

       1             MR. DAVIS:       Thank you.
       2             (Exhibit 4 was marked for identification.)
       3    BY MR. DAVIS:
       4         Q   And then pulling up Exhibit 4, I noticed
       5    that if we open up that thumb drive, Exhibit 4, we
       6    find two file folders, one for the Munsee case and
       7    one for the Smith case; is that correct?
       8         A   Correct.
       9         Q   And we've already talked about the Munsee
      10    materials in the earlier deposition; is that
      11    right?
      12         A   Yes.
      13         Q   So looking at the Smith file folder, when
      14    I open it up, I see "Dr. Elliott Invoices" and
      15    "Smith Records."        That's two file folders.
      16         A   Correct.
      17         Q   If we open up the invoices, we simply get
      18    the three invoices that have been marked as
      19    Exhibit 3; is that correct?
      20         A   Yes.
      21         Q   And then if we open up the "Smith
      22    Records," you get four PDFs of records from four
      23    different providers; is that correct?
      24         A   Well, providers or institutions, yes.

     Golkow Litigation Services                                           Page 11
